       Case 4:09-cr-00316-LGW-CLR Document 86 Filed 01/06/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT                                             FILED
                                                                                          John E. Triplett, Acting Clerk
                                                                                           United States District Court
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                       By CAsbell at 8:52 am, Jan 06, 2021



 UNITED STATES OF AMERICA
                                                          Case No. 4:09cr316

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 PAUL JEROME SIMMONS


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
Case 4:09-cr-00316-LGW-CLR Document 86 Filed 01/06/21 Page 2 of 4




               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
      Case 4:09-cr-00316-LGW-CLR Document 86 Filed 01/06/21 Page 3 of 4




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       Defendant contends his medical conditions, i.e. asthma, Crohn’s disease, and ulcerative

colitis, together with the risk of COVID-19, qualify as “extraordinary and compelling reasons”

under 18 U.S.C. § 3582(c) that warrant compassionate release. The Court will assume that

Defendant has met his burden to show extraordinary and compelling reasons under § 3582(c).

       That is not the end of the Court’s analysis, however. The factors contained in 18 U.S.C.

§ 3553(a) weigh in favor of Defendant serving the sentence imposed. In the underlying case,

Defendant pleaded guilty to possession with intent to distribute marijuana. Though his advisory

guidelines range was 130 to 162 months’ imprisonment, the sentence was capped at sixty

months’ imprisonment per the statutory maximum. Had Defendant been convicted of all the

counts with which he was originally charged, because he was a designated career offender, he

would not have been limited by the statutory maximum, and his advisory guideline range would

have been 262 to 327 months’ imprisonment. The Court sentenced Defendant to sixty months’

imprisonment. About eighteen months after he was released, Defendant’s supervised release was


                                                  3
         Case 4:09-cr-00316-LGW-CLR Document 86 Filed 01/06/21 Page 4 of 4




revoked for committing a new crime. The Court sentenced Defendant to another three months’

imprisonment. After his release, his supervised release was revoked again for committing a new

crime. The Court sentenced Defendant to another twenty months’ imprisonment. After his

release, for the third time, Defendant’s supervised release was revoked when he committed a

new crime. The Court sentenced Defendant to another twenty-four months’ imprisonment with

no supervision to follow. Currently, Defendant’s projected release date is November 14, 2021,

meaning he has approximately eleven months left to serve. Defendant’s criminal history is most

concerning. Defendant, as a career offender, has numerous prior convictions, including four

felonies, drug convictions and a conviction for violence against women. It appears Defendant’s

previous convictions and supervised release revocations have not deterred him from committing

other offenses. Indeed, Defendant has also been sanctioned by the Bureau of Prisons numerous

times for his behavior. The Court concludes that granting Defendant compassionate release at

this juncture would not reflect the seriousness of his crime, promote respect for the law, provide

just punishment for the offense, nor afford general or specific deterrence for similar offenses.

             DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.




IT IS SO ORDERED.

Dated:

January 6, 2021
                                                     UNITED STATES DISTRICT JUDGE




                                                 4
